Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 25, 2017

The Court of Appeals hereby passes the following order:

A17A2067. STATE OF GEORGIA v. JENNIFER NEWMAN.

      In this civil forfeiture action, the trial court ordered the State to return seized
property to Jennifer Newman, and to pay Newman attorney fees pursuant to OCGA
§ 9-15-14 (b). On March 7, 2017, Newman filed a direct appeal from the attorney fee
award challenging the fee amount. See Case No. A17A2066.1 Newman’s notice of
appeal included a certificate of service stating that the notice was served upon the
State by placing it in the mail on March 7. On May 12, 2017, the State filed the
instant cross-appeal from Newman’s appeal.
      The State had 15 days following Newman’s March 7, 2017 notice of
appeal–plus an additional 3 days because Newman served the notice by mail–in
which to file a timely cross-appeal. See Sewell v. Cancel, 295 Ga. 235, 240 n.4 (759
SE2d 485) (2014); Nat. Consultants v. Burt, 186 Ga. App. 27, 28 (1) (366 SE2d 344)
(1988); see also OCGA § 5-6-38 (a) (an appellee may institute a cross-appeal by
filing notice thereof within 15 days from service of the notice of appeal); OCGA § 9-
11-6 (e) (whenever a party is required to do an act within a prescribed period after the
service of a notice, other than process, upon him, and the notice is served by mail,
3 days shall be added to the prescribed period); OCGA § 5-6-32 (a) (when service is
made by mail, it shall be deemed to be perfected as of the day deposited in the mail).
As the State did not file its cross-appeal until May 12, 2017, 66 days after March 7,
it was untimely to initiate a valid cross-appeal, and the cross-appeal is hereby


      1
         The direct appeal is subject to dismissal for failure to comply with the
discretionary appeal requirements.
DISMISSED. See Burns v. Howard, 239 Ga. App. 315, 316 (520 SE2d 491) (1999);
National Consultants, supra at 28 (1).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/25/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.